DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below as necessitated by the amendments of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17,18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0308858 A1 to Hopkins et al., “Hopkins”, in view of U.S. Patent Application Publication Number 2012/0003800 A1 to Lee et al., “Lee”.
Regarding claim 17, Hopkins discloses a vertical-type memory device (e.g. FIG. 1,1A) comprising:
a first gate structure (lower stack/deck 22, ¶ [0042]) including first gate electrodes (28) spaced apart from each other (by 30) and stacked on a substrate (12), and a semiconductor layer (region 69 may be polysilicon ¶ [0051], formed from e.g. FIG. 22 layer 64) disposed on the first gate electrodes;
a first channel structure (lower 33 and 36 together) penetrating through the first gate structure and being in contact with the substrate;
a second gate structure (upper stack/deck 20) including second gate electrodes (28) spaced apart from each other (by 30) and stacked on the first gate structure; and
a second channel structure (upper 33 and upper 36 together) penetrating through the second gate structure and being in (electrical) contact (through conductive structure in FIG. 1A) with the first channel structure,
wherein the first gate structure includes a first channel layer (lower layer 33) penetrating the first gate structure, and 
an insulating layer (62, ¶ [0052]) positioned at a level the same as a level of the semiconductor layer (69) and locally disposed on an internal side surface of the first channel layer (upper portion 76 of 33, see Examiner-annotated figure below), and
wherein the insulating layer (62) is spaced apart (by region 72) from the second channel structure (upper 33).

    PNG
    media_image1.png
    406
    682
    media_image1.png
    Greyscale

Hopkins fails to clearly show the first channel structure (lower 33) being in contact with the substrate (12).
Lee teaches (e.g. Fig. 2) wherein a first channel structure (136) is in contact with a substrate (100). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hopkins with the first channel structure in contact with the substrate as exemplified by Lee in order to electrically connect the memory cells via the substrate to a common source line (CSL) to access and program the memory cells (Lee ¶ [0067],[0078]).

Regarding claim 18, Hopkins in view of Lee yields the vertical-type memory device of claim 17, and Hopkins further teaches wherein the insulating layer (62) is formed of aluminum oxide (¶ [0052]).


Allowable Subject Matter
Claims 1-16 are allowed.
Claims 19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art e.g. U.S. Patent Application Publication Number 2017/0154892 A1 to Oh teaches discloses a vertical-type memory device (e.g. FIG. 2F) comprising:
a first gate structure (ST1, ¶ [0050]) including first gate electrodes (120, ¶ [0051]) spaced apart from each other (by 110, ¶ [0052]) and stacked on a substrate (100);
first channel structures (CH1, ¶ [0053]-[0056]) penetrating through the first gate structure (ST1) and being in contact with the substrate (100);
a second gate structure (ST2, ¶ [0065],[0066]) including second gate electrodes (220) spaced apart from each other (by 210) and stacked on the first gate structure; and
second channel structures (CH2) penetrating through the second gate structure (ST2) and being in (electrical) contact with the first channel structures (CH1),
wherein the first channel structures (CH1) each includes a first channel layer (150A, ¶ [0055]) penetrating the first gate structure, and 
a first channel pad (180A, ¶ [0058]) disposed on the first channel layer, as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2019/0115364 A1 to Jeon et al. teaches (e.g. FIG. 1B) wherein a channel pad (10) includes both a first pad region (12) including n-type impurities (¶ [0023]) and a second pad (11) including p-type impurities (¶ [0022]), as discussed previously.


Additionally, prior art fails to reasonably teach or suggest wherein the first semiconductor regions are doped with impurities having a conductivity type different from that of impurities doped in the second semiconductor regions and wherein each of the channel structures penetrates through the semiconductor layer with one side surface being in contact with one of the first semiconductor regions, and an other side surface being in contact with one of the second semiconductor regions, together with all of the limitations of amended claim 13 as claimed.  Claims 14-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891